Citation Nr: 0525100	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  94-28 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1964 to September 1968 (to include Vietnam service 
from January 1966 to September 1968).  He also served on 
active duty from September 1990 to May 1991 (which included 
service in the Southwest Asia theater of operations).  A 
Board of Veteran's Appeals (Board) April 1999 decision/remand 
in this matter contains an exhaustive (and complete) 
discussion of the history of this case.  In essence, this 
matter is before the Board from a September 1993 decision of 
the Cleveland Department of Veterans Affairs (VA) Regional 
Office (RO).  In October 1994, the veteran appeared for a 
personal hearing before a hearing officer at the RO, and in 
August 1995 he appeared at a Travel Board hearing before the 
undersigned.  In March 1997 and April 1999, the case was 
remanded for further development.  The case then came before 
the Board in January 2005, when the Board granted service 
connection for peripheral neuropathy of the upper extremities 
and for a tremor of the left upper extremity; denied service 
connection for a low back disorder, for carotidynia, and for 
variously diagnosed respiratory disorders (including as due 
to an undiagnosed illness); denied a rating in excess of 10 
percent for residuals of a left wrist fracture; and increased 
the rating for service-connected post-traumatic stress 
disorder to 70 percent.  Subsequent to the January 2005 Board 
decision, but prior to dispatch of the decision, the veteran 
submitted additional evidence (VA medical records 
constructively of record) pertaining to his current low back 
disorder that predated the January 2005 decision.  
Accordingly, the Board vacated the January 2005 decision only 
as to the issue of entitlement to service connection for a 
low back disorder.  Because the veteran is not prejudiced by 
the decision below, the Board finds it proper to proceed with 
appellate review rather than remanding the case for RO 
initial consideration of the additional evidence that was 
constructively of record, and now has been associated with 
the claims file.

Based on a statement on a VA Form 21-4138 received by the RO 
in June 2005, it appears that the veteran has raised an issue 
of entitlement to an increased rating for his service-
connected diabetes mellitus.  The RO has not yet adjudicated 
this claim, and it is referred to the RO for appropriate 
action.  

FINDINGS OF FACT

1.  The record establishes that the veteran sustained a 
lifting low back injury during a period of ACDUTRA.

2.  Competent evidence (a VA medical opinion) relates the 
veteran's current low back disability to the lifting injury 
in service.  


CONCLUSION OF LAW

Service connection is warranted for the veteran's low back 
disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran was provided VCAA notice in April 2003 
correspondence from the RO, and in numerous supplemental 
statements of the case (SSOCs) issued during the pendency of 
this appeal.  Although he was provided the appropriate and 
adequate VCAA notice/information subsequent to the rating 
decision appealed (incidentally, notice of the VCAA was not 
possible prior to enactment of the legislation), he is not 
prejudiced by any notice timing defect.  He was notified (in 
a statement of the case (SOC) issued in April 1994, in the 
April 2003 correspondence, and in numerous SSOCs issued 
during the pendency of this appeal) of everything required, 
and has had ample opportunity to respond or supplement the 
record.  Specifically, the April 2003 correspondence and the 
SSOCs informed the veteran of the allocation of 
responsibility of the parties to identify and obtain 
additional evidence in order to substantiate his claim.  The 
case was reviewed de novo subsequent to the notice, and the 
veteran has had ample opportunity to respond.  

Regarding content of notice, the April 1994 SOC and the SSOCs 
informed the veteran of what the evidence showed and why the 
claim was denied.  He was advised by the April 2003 
correspondence, and the SSOCs, that VA would make reasonable 
efforts to help him get pertinent evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The April 1994 SOC 
and the SSOCs advised him of what the evidence must show to 
establish service connection for a low back disorder; and 
those documents advised the veteran of what information or 
evidence VA needed from him.  The RO asked him to submit, or 
provide releases for VA to obtain, any pertinent records.  
Everything submitted to date has been accepted for the record 
and considered.  

Regarding the duty to assist, the Board directed additional 
development in April 1999.  The development, to include a VA 
examination and medical opinion, has been completed and the 
additional evidence was considered by the RO.  VA has 
obtained all pertinent/identified records that could be 
obtained, and all evidence constructively of record has been 
secured.  Evidentiary development is complete to the extent 
possible.  VA's duties to notify and assist are met.  It is 
not prejudicial to the veteran for the Board to proceed with 
appellate review.  Mayfield, supra; Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

Background

Essentially, the veteran contends that he has a low back 
disorder as a result of a lifting injury during a period of 
active duty for training (ACDUTRA) in February 1989.  He also 
contends that he sustained a low back injury in March 1991, 
when he fell while taking down a tent in a sand storm during 
the Gulf War.  In his substantive appeal, the veteran 
reported that he continues to experience sharp pain and 
numbness at times, for which he takes Motrin three times 
daily. 

Service medical records include an August 1964 report of 
examination on the veteran's enlistment, and a September 1968 
report of examination on his separation, which are negative 
for diagnosis of any low back disorder, and clinical 
evaluations of the musculoskeletal system were normal.  A 
February 1989 emergency care and treatment report shows that 
the veteran complained of back pain as a result of lifting 
laundry all day, and he reported that the pain began three to 
four days prior to treatment.  The diagnosis was muscle 
strain.  A November 1990 report of medical history shows that 
the veteran did not complain of any health problems.  A March 
1991 clinical report shows that the veteran complained of 
hip/inguinal pain after he fell on his buttocks.  Symptoms 
included some numbness of the groin.  Examination revealed 
that the veteran ambulated well, and there were no apparent 
motor sensory deficits.  The diagnosis was right buttocks 
contusion, with possible sciatic contusion.  The remainder of 
the service medical records are negative for treatment or 
diagnosis of any low back disorder.  

Voluminous postservice medical records show that the veteran 
has been followed for numerous medical disorders.  He 
complained of generalized back pain on VA examination on July 
1993.  Examination of the lumbar spine showed no deformity, 
and there was normal lordosis and no spasm.  Flexion of the 
lumbar spine was to 80 degrees, extension was to 30 degrees, 
lateral flexion was to 30 degrees, and rotation was to 35 
degrees.  There was no evidence of any radicular pain, and 
deep tendon reflexes were equal bilaterally.  There was no 
muscle wasting or involuntary movements.  The diagnosis 
pertaining to the back was "[s]tatus post-cervical disc 
surgery, chronic back pain, degenerative joint disease."  
The report is negative for a medical opinion that the veteran 
had a low back disorder that was related to service.  

At the October 1994 hearing, the veteran reiterated that he 
sustained back injuries during service which remained 
symptomatic.  He recounted an incident in 1989 when he was 
lifting a laundry cart, and "then I just buckled over and I 
couldn't bend my back up . . . ."  He recalled that it felt 
like "something slipped or something out of place, the 
muscle or something."  He testified that he was given pain 
medication to alleviate the back pain, after which he did not 
seek further treatment.  He recalled another incident in 
Saudi Arabia in 1991, when he apparently fell from a 
generator onto his buttocks as he tried to prevent tents from 
being blown over during a sandstorm.  He reported that 
present low back symptoms included sharp pains.  

In a February 1995 report of medical history (completed 
during an examination conducted during the veteran's reserve 
duty), the veteran responded "yes" when asked if he ever 
had recurrent back pain.  He complained of intermittent 
sciatica as a result of his fall off a tent during the Gulf 
War, and he reported that he has had intermittent pain down 
his right side of his body ever since.  The report of a 
contemporaneous medical examination shows an abnormal 
clinical evaluation of the musculoskeletal system, and the 
examiner note the presence of mild paralumbar spine muscle 
movement tenderness.  

On April 1995 Persian Gulf illness examination the veteran 
complained, in part, of muscle joint pain. The diagnoses 
included, in pertinent part, essential tremor and 
carotidynia.  Neurologic examination revealed left upper 
extremity essential tremor and muscular pain in the left 
upper extremity and neck without neurologic deficit.  X-rays 
of the lumbar spine in April 1995 showed ventral spurring at 
L3 to L5.  

A private physician's medical records dated in August 1995 
show that the veteran complained of low back pain.  
Examination was negative for kyphosis, scoliosis, or list.  
Lumbar spine flexion was to 90 degrees, during which there 
was normal intersegmental motion with no splinting or 
apparent pain.  Extension was to 30 degrees, and there was 30 
degrees of lateral flexion to the left and right.  X-rays 
showed that the lumbar vertebrae were normally aligned, and 
disc spaces were well-maintained.  There was anterior 
spurring at the region of L4-5, of mild to moderate degree.  
The physician reported that the low back revealed some mild 
arthritis, probably compatible with the veteran's age and not 
industrial work-related.  
Private neurological examination in September 1995 showed 
that the veteran's gait was normal.  Romberg was negative.  
October 1995 X-rays showed normal sacroiliac joints.  There 
was degenerative disease of the thoracolumbar junction 
extending from T10 to T12, causing slight narrowing of the 
intervertebral disc space.  Bone density was normal, and 
there was no fracture, dislocation, or destructive bony 
lesion.  

Private medical reports in March 1996 show further complaints 
of low back pain.  Examination revealed tenderness to 
palpation and percussion along the cervical and lumbosacral 
spine.  Motor strength was 5/5.  The diagnosis was chronic 
pain, osteoarthritis.  

An August 1996 report of private magnetic resonance imaging 
(MRI) contains a notation that that the veteran has a history 
of chronic low back and neck pain.  It was also noted that 
his health history was notable for a November 1993 work-
related injury.  The MRI revealed impingement in the anterior 
subarachnoid space, identified at the L4-5 level, that 
appeared as secondary to some element of disc bulging and/or 
posterior spurring.  There was no evidence of focal disc 
herniation.  

An October 1996 private medical record notes that the veteran 
complained of low back and neck pain. Lumbar spine 
radiculitis was diagnosed.  A May 1997 private medical record 
shows a diagnosis of chronic low back pain.  

On a VA joints examination in January 1998, the examiner 
noted that the claims folder was reviewed in conjunction with 
the examination, and the veteran reported his history of low 
back injuries.  On examination the veteran complained of a 
numb feeling on palpation of the spine.  Flexion of the 
lumbosacral spine was to 90 degrees with complaints of pain 
in the low back.  Extension was to 20 degrees, lateral 
flexion was to 35 degrees to the right and left, with no 
complaints of pain in either direction.  X-rays showed 
degenerative disc disease of the lumbosacral spine.  The 
diagnosis was chronic low back pain with X-rays revealing 
degenerative disc disease.

Verification of the veteran's periods of ACDUTRA 
(specifically sought for February 1989), pursuant to a 
directive of the Board's April 1999 remand, was received in 
May 2000.  Service personnel records show that the veteran 
had a total of 17 days of ACDUTRA, beginning April 14, 1989, 
and ending April 29, 1989.

A VA outpatient record shows that the veteran was examined in 
June 1999 in relation to several Gulf War related claims.  On 
examination for chronic back pain, the veteran reported that 
he hurt his lower back while lifting sandbags on active duty 
for the reserves at a summer camp in Honduras.  He went to 
the dispensary at the time and was given Robaxin.  Since the 
injury did not incapacitate him, he went back to duty, and he 
has complained of low back pain ever since "more or less 
constantly."  He recalled that he reinjured his low back 
when he fell off a tent during a sandstorm during the Gulf 
War.  The veteran's current complaint was of "aching pain" 
in the back and gluteal regions, which increases following 
physical activity.  

On September 2001 VA fee-based orthopedic examination, the 
veteran complained of low back pain which he attributed to 
the low back injury he sustained in 1989 when he lifted a 
laundry basket while on reserve duty in Honduras.  He again 
reported that he reinjured his back falling off a tent in 
1991 during the Persian Gulf War.  X-rays of the lumbosacral 
spine showed multi-level degenerative disc disease and facet 
osteoarthropathy, "consistent with [the veteran's] age of 55 
years."  The diagnosis, in pertinent part, was chronic 
lumbosacral strain with degenerative disc disease.  The 
examiner indicated that while the veteran provided a history 
of a 1989 back injury in service (and that based on such 
"historical information" he would have to conclude that the 
veteran's lower back pain was the result of this injury), 
review of the veteran's records did not corroborate the 
veteran's assertion as to the etiology of his low back 
disability.  

A December 2004 report of X-ray examination of the 
lumbosacral spine contains a notation regarding the veteran's 
"clinical history" which reads, "injured back in miitary 
[sic] in 1988 and later in Desert Storm.  Has had constant 
[low back] pain with limited [range of motion]."  The X-ray 
showed mild lumbar degenerative spondylosis, with no acute 
bony abnormality.  A December 2004 neurological consultation 
report shows diagnosis of dysesthesia "in both upper 
extremities more than lower extremities for several years, 
gotten worse."  The examiner reported that the veteran 
"most likely has sensory neuropathy either from diabetes, 
alcohol abuse, or Agent Orange.

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

In the case of any veteran who served on active duty for 
ninety days or more and a chronic disease, to include 
arthritis, becomes manifest to a degree of ten percent or 
more within one year from the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, notwithstanding that there is no record of 
evidence of such disease during service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. § 3.307, 3.309.  

In Savage v. Gober, 10 Vet. App. 488 (1997), the U.S. Court 
of Appeals for Veterans Claims (Court) held that the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service and still has such 
condition, unless it is clearly attributable to intercurrent 
causes.  Such evidence must be medical unless it relates to a 
condition as to which, under the Court's precedent, lay 
observation is competent.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated finding of a diagnosis 
including the word "chronic."  

If the chronicity provision is not applicable, service 
connection may still be granted under the continuity standard 
if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.  In Voerth v. 
West, 13 Vet. App. 117 (1999), the Court stated that the 
holding in Savage does not eliminate the requirement of 
medical nexus evidence when a claimant alleges continuity of 
symptomatology.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The statements and contentions of the veteran describing the 
symptoms of his low back disorder are competent evidence to 
the extent that he can describe what he experienced during 
and subsequent to service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, his assertions regarding a 
relationship between a current low back disorder and service 
cannot establish that such disorder was incurred or 
aggravated in service.  As a layperson, the veteran is not 
competent to establish medical nexus by his own unsupported 
opinions.  Id.

The record shows that the veteran sustained a lifting low 
back injury on ACDUTRA.  While the complaints then noted 
appear to have resolved, as they were not reported in 
November 1990, a VA examiner in 2001 noted the veteran's 
history of a lifting injury, and opined that based on the 
historical information, he would have to conclude that the 
veteran's low back disability was the result of such injury.  
While the examiner went on to indicate that his review of the 
record did not corroborate the history as reported, it is 
noteworthy that the veteran's service medical records do 
document that the injury occurred, as alleged.  In light of 
this and the fact that the examiner indicated that based on 
the history, his opinion was that the veteran's disability 
was service-related, the Board finds that the evidence 
supports the veteran's claim.  The evidence shows an injury 
in service, current low back disability, and (by medical 
opinion) that the current low back disability is related to 
the injury in service.  Accordingly, service connection for 
low back disability is warranted.    


ORDER

Service connection for a low back disorder is granted.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


